UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7803



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD DEVON SINGLETARY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-314; CA-03-240-1)


Submitted:   December 9, 2005             Decided:   January 4, 2006


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Edward Devon Singletary, Appellant Pro Se. Robert Albert Jamison
Lang, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward Devon Singletary seeks to appeal the district

court’s order denying his motion filed pursuant to 28 U.S.C. § 2255

(2000).   In civil actions in which the United States or an officer

or agency thereof is a party, all parties are accorded sixty days

after the entry of the district court’s final judgment or order to

note an appeal, see Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).      These

time periods are “mandatory and jurisdictional.”   Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

           We remanded this case to the district court for the court

to determine whether Singletary timely filed a motion to extend the

appeal period under Rule 4(a)(5). See United States v. Singletary,

88 F. App’x 652 (4th Cir. 2004) (unpublished). After reviewing the

parties’ arguments on remand, the magistrate judge found that

prison officials collected legal mail daily on weekdays and that,

because the mail log indicated the notice of appeal was accepted by

the mail room on Monday, November 3, 2003, Singletary deposited the

mail in the legal mail box no earlier than Friday, October 31,

2003, two days after the excusable neglect period expired.    Thus,

the magistrate judge apparently concluded that the appeal period

could not be extended.   See Hensley v. Chesapeake & O. Ry. Co., 651


                               - 2 -
F.2d 226, 228 (4th Cir. 1981) (finding that expiration of time

limits in Rule 4 deprives court of jurisdiction over case).                       The

record was then returned to us for further review.

           It    appears    from   our    review     of   the   record    that    the

magistrate   judge’s      order    may    be    a   dispositive    ruling    as    it

potentially ends Singletary’s ability to pursue his appeal.                       See

Vitols v. Citizens Banking Co., 984 F.2d 168, 169-70 (6th Cir.

1993) (holding that “a magistrate judge, acting pursuant to . . .

§ 636(b)(1) . . . , has no authority to issue a dispositive ruling

on a motion to certify a district court order for interlocutory

appeal   under    [28    U.S.C.]    §    1292(b)     [(2000)]”).         Thus,    the

magistrate      judge     only     is    authorized       under    28     U.S.C.A.

§ 636(b)(1)(B) (West Supp. 2005) to make a recommendation to the

district court.         Once the magistrate judge files a report and

recommendation, the parties have ten days to object.                 28 U.S.C.A.

§ 636(b)(1)(C).         A district court reviews “de novo . . . those

portions of the report . . . to which objection is made.”                   Id.

           Because the parties did not have an opportunity to object

to the magistrate judge’s findings, we remand the case to the

district court for the limited purposes of providing notice of the

right to file objections and of allowing the district court to

conduct the appropriate review.           The record, as supplemented, will

then be returned to this court for further consideration.

                                                                          REMANDED


                                        - 3 -